Name: Council Regulation (EC, Euratom) NoÃ 1558/2007 of 17 December 2007 adjusting with effect from 1 July 2007 the remuneration and pensions of officials and other servants of the European Communities and the correction coefficients applied thereto
 Type: Regulation
 Subject Matter: economic analysis;  EU institutions and European civil service;  personnel management and staff remuneration;  social protection;  executive power and public service
 Date Published: nan

 22.12.2007 EN Official Journal of the European Union L 340/1 COUNCIL REGULATION (EC, EURATOM) No 1558/2007 of 17 December 2007 adjusting with effect from 1 July 2007 the remuneration and pensions of officials and other servants of the European Communities and the correction coefficients applied thereto THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Articles 63, 64, 65 and 82 of the Staff Regulations and Annexes VII, XI and XIII thereto, and the first paragraph of Article 20, Article 64 and Article 92 of the Conditions of employment of other servants, Having regard to the proposal from the Commission, Whereas in order to guarantee that the purchasing power of Community officials and other servants develops in parallel with that of national civil servants in the Member States, the remuneration and pensions of officials and other servants of the Communities should be adjusted under the 2007 annual review, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 2007, the date 1 July 2006 in the second subparagraph of Article 63 of the Staff Regulations shall be replaced by 1 July 2007. Article 2 With effect from 1 July 2007, the table of basic monthly salaries in Article 66 of the Staff Regulations applicable for the purposes of calculating remuneration and pensions shall be replaced by the following: 1.7.2007 Steps Grade 1 2 3 4 5 16 15 761,93 16 424,26 17 114,43 15 13 930,91 14 516,30 15 126,30 15 547,14 15 761,93 14 12 312,60 12 829,99 13 369,12 13 741,07 13 930,91 13 10 882,28 11 339,57 11 816,07 12 144,81 12 312,60 12 9 618,12 10 022,29 10 443,43 10 733,99 10 882,28 11 8 500,81 8 858,03 9 230,25 9 487,05 9 618,12 10 7 513,30 7 829,02 8 158,00 8 384,97 8 500,81 9 6 640,50 6 919,54 7 210,31 7 410,91 7 513,30 8 5 869,09 6 115,72 6 372,71 6 550,01 6 640,50 7 5 187,30 5 405,28 5 632,41 5 789,12 5 869,09 6 4 584,71 4 777,36 4 978,11 5 116,61 5 187,30 5 4 052,11 4 222,39 4 399,82 4 522,23 4 584,71 4 3 581,39 3 731,89 3 888,71 3 996,90 4 052,11 3 3 165,35 3 298,37 3 436,97 3 532,59 3 581,39 2 2 797,64 2 915,20 3 037,71 3 122,22 3 165,35 1 2 472,65 2 576,55 2 684,82 2 759,52 2 797,64 Article 3 With effect from 1 July 2007, the correction coefficients applicable under Article 64 of the Staff Regulations to the remuneration of officials and other servants shall be as indicated in column 2 of the following table. With effect from 1 January 2008, the correction coefficients applicable under Article 17(3) of Annex VII to the Staff Regulations to transfers by officials and other servants shall be as indicated in column 3 of the following table. With effect from 1 July 2007, the correction coefficients applicable to pensions under Article 20(2) of Annex XIII to the Staff Regulations shall be as indicated in column 4 of the following table. With effect from 1 May 2008, the correction coefficients applicable to pensions under Article 20(2) of Annex XIII to the Staff Regulations shall be as indicated in column 5 of the following table. 1 2 3 4 5 Country/Place Remuneration 1.7.2007 Transfer 1.1.2008 Pension 1.7.2007 Pension 1.5.2008 Bulgaria 65,8 58,0 100,0 100,0 Czech Rep. 81,2 74,7 100,0 100,0 Denmark 139,4 135,3 136,1 135,3 Germany 99,3 99,7 100,0 100,0 Bonn 98,3 Karlsruhe 96,9 MÃ ¼nich 106,6 Estonia 79,6 77,7 100,0 100,0 Greece 95,3 93,3 100,0 100,0 Spain 100,4 96,4 100,0 100,0 France 117,4 107,3 109,3 107,3 Ireland 121,8 118,0 118,8 118,0 Italy 110,6 107,1 107,8 107,1 Varese 98,6 Cyprus 89,9 92,0 100,0 100,0 Latvia 79,3 75,2 100,0 100,0 Lithuania 71,3 67,8 100,0 100,0 Hungary 89,8 77,7 100,0 100,0 Malta 84,8 87,0 100,0 100,0 Netherlands 111,5 103,0 104,7 103,0 Austria 107,8 107,2 107,3 107,2 Poland 80,7 73,0 100,0 100,0 Portugal 92,2 90,6 100,0 100,0 Romania 76,3 70,5 100,0 100,0 Slovenia 88,3 84,1 100,0 100,0 Slovakia 81,3 74,8 100,0 100,0 Finland 117,8 114,6 115,2 114,6 Sweden 117,0 113,7 114,4 113,7 United Kingdom 143,1 119,8 124,5 119,8 Culham 115,9 Article 4 With effect from 1 July 2007, the amount of the parental leave allowance referred to in the second and third subparagraphs of Article 42a of the Staff Regulations shall be EUR 849,38 and EUR 1 132,49 respectively for single parents. Article 5 With effect from 1 July 2007, the basic amount of the household allowance referred to in Article 1(1) of Annex VII to the Staff Regulations shall be EUR 158,86. With effect from 1 July 2007, the amount of the dependent child allowance referred to in Article 2(1) of Annex VII to the Staff Regulations shall be EUR 347,13. With effect from 1 July 2007, the amount of the education allowance referred to in Article 3(1) of Annex VII to the Staff Regulations shall be EUR 235,53. With effect from 1 July 2007, the amount of the education allowance referred to in Article 3(2) of Annex VII to the Staff Regulations shall be EUR 84,80. With effect from 1 July 2007, the minimum amount of the expatriation allowance referred to in Article 69 of the Staff Regulations and in the second subparagraph of Article 4(1) of Annex VII thereto shall be EUR 470,83. Article 6 With effect from 1 January 2008, the kilometric allowance referred to in the second subparagraph of Article 8(2) of Annex VII to the Staff Regulations shall be adjusted as follows: EUR 0 for every km from 0 to 200 km EUR 0,3531 for every km from 201 to 1 000 km EUR 0,5884 for every km from 1 001 to 2 000 km EUR 0,3531 for every km from 2 001 to 3 000 km EUR 0,1177 for every km from 3 001 to 4 000 km EUR 0,0567 for every km from 4 001 to 10 000 km EUR 0 for every km over 10 000 km. To the above kilometric allowance a flat-rate supplement shall be added, amounting to:  EUR 176,52 if the distance by train between the place of employment and the place of origin is between 725 km and 1 450 km,  EUR 353,02 if the distance by train between the place of employment and the place of origin is greater than 1 450 km. Article 7 With effect from 1 July 2007, the daily subsistence allowance referred to in Article 10(1) of Annex VII to the Staff Regulations shall be:  EUR 36,48 for an official who is entitled to the household allowance,  EUR 29,41 for an official who is not entitled to the household allowance. Article 8 With effect from 1 July 2007, the lower limit for the installation allowance referred to in Article 24(3) of the Conditions of employment of other servants shall be:  EUR 1 038,73 for a servant who is entitled to the household allowance,  EUR 617,64 for a servant who is not entitled to the household allowance. Article 9 With effect from 1 July 2007, for the unemployment allowance referred to in the second subparagraph of Article 28a(3) of the Conditions of employment of other servants, the lower limit shall be EUR 1 245,73, the upper limit shall be EUR 2 491,48 and the standard allowance shall be EUR 1 132,49. Article 10 With effect from 1 July 2007, the table of basic monthly salaries in Article 63 of the Conditions of employment of other servants shall be replaced by the following: 1.7.2007 Steps Category Group 1 2 3 4 A I 6 348,95 7 135,39 7 921,83 8 708,27 II 4 607,96 5 056,98 5 506,00 5 955,02 III 3 872,28 4 044,77 4 217,26 4 389,75 B IV 3 719,83 4 084,00 4 448,17 4 812,34 V 2 921,86 3 114,47 3 307,08 3 499,69 C VI 2 778,90 2 942,50 3 106,10 3 269,70 VII 2 487,22 2 571,85 2 656,48 2 741,11 D VIII 2 248,06 2 380,46 2 512,86 2 645,26 IX 2 164,97 2 195,13 2 225,29 2 255,45 Article 11 With effect from 1 July 2007, the table of basic monthly salaries in Article 93 of the Conditions of employment of other servants shall be replaced by the following: Function group 1.7.2007 Steps Grade 1 2 3 4 5 6 7 IV 18 5 433,53 5 546,53 5 661,87 5 779,61 5 899,81 6 022,50 6 147,74 17 4 802,29 4 902,16 5 004,11 5 108,17 5 214,40 5 322,84 5 433,53 16 4 244,39 4 332,66 4 422,76 4 514,73 4 608,62 4 704,46 4 802,29 15 3 751,30 3 829,31 3 908,95 3 990,24 4 073,22 4 157,92 4 244,39 14 3 315,50 3 384,44 3 454,83 3 526,67 3 600,01 3 674,88 3 751,30 13 2 930,32 2 991,26 3 053,46 3 116,96 3 181,78 3 247,95 3 315,50 III 12 3 751,25 3 829,25 3 908,88 3 990,16 4 073,14 4 157,84 4 244,30 11 3 315,47 3 384,41 3 454,79 3 526,63 3 599,97 3 674,83 3 751,25 10 2 930,32 2 991,25 3 053,45 3 116,95 3 181,77 3 247,93 3 315,47 9 2 589,91 2 643,76 2 698,74 2 754,86 2 812,14 2 870,62 2 930,32 8 2 289,04 2 336,64 2 385,23 2 434,83 2 485,46 2 537,15 2 589,91 II 7 2 589,84 2 643,71 2 698,70 2 754,83 2 812,12 2 870,61 2 930,32 6 2 288,93 2 336,53 2 385,13 2 434,74 2 485,38 2 537,07 2 589,84 5 2 022,97 2 065,05 2 108,00 2 151,84 2 196,60 2 242,29 2 288,93 4 1 787,92 1 825,11 1 863,07 1 901,82 1 941,37 1 981,75 2 022,97 I 3 2 202,57 2 248,29 2 294,95 2 342,58 2 391,20 2 440,82 2 491,48 2 1 947,17 1 987,58 2 028,83 2 070,94 2 113,92 2 157,79 2 202,57 1 1 721,38 1 757,11 1 793,57 1 830,80 1 868,79 1 907,58 1 947,17 Article 12 With effect from 1 July 2007, the lower limit for the installation allowance referred to in Article 94 of the Conditions of employment of other servants shall be:  EUR 781,31 for a servant who is entitled to the household allowance,  EUR 463,22 for a servant who is not entitled to the household allowance. Article 13 With effect from 1 July 2007, for the unemployment allowance referred to in the second subparagraph of Article 96(3) of the Conditions of employment of other servants, the lower limit shall be EUR 934,31, the upper limit shall be EUR 1 868,61 and the standard allowance shall be EUR 849,38. Article 14 With effect from 1 July 2007, the allowances for shiftwork laid down in the first subparagraph of Article 1(1) of Council Regulation (ECSC, EEC, Euratom) No 300/76 (2) shall be EUR 356,04, EUR 537,38, EUR 587,56 and EUR 801,03. Article 15 With effect from 1 July 2007, the amounts in Article 4 of Council Regulation (EEC, Euratom, ECSC) No 260/68 (3) shall be subject to a coefficient of 5,139465. Article 16 With effect from 1 July 2007, the table in Article 8(2) of Annex XIII to the Staff Regulations shall be replaced by the following: 1.7.2007 Steps Grade 1 2 3 4 5 6 7 8 16 15 761,93 16 424,26 17 114,43 17 114,43 17 114,43 17 114,43 15 13 930,91 14 516,30 15 126,30 15 547,14 15 761,93 16 424,26 14 12 312,60 12 829,99 13 369,12 13 741,07 13 930,91 14 516,30 15 126,30 15 761,93 13 10 882,28 11 339,57 11 816,07 12 144,81 12 312,60 12 9 618,12 10 022,29 10 443,43 10 733,99 10 882,28 11 339,57 11 816,07 12 312,60 11 8 500,81 8 858,03 9 230,25 9 487,05 9 618,12 10 022,29 10 443,43 10 882,28 10 7 513,30 7 829,02 8 158,00 8 384,97 8 500,81 8 858,03 9 230,25 9 618,12 9 6 640,50 6 919,54 7 210,31 7 410,91 7 513,30 8 5 869,09 6 115,72 6 372,71 6 550,01 6 640,50 6 919,54 7 210,31 7 513,30 7 5 187,30 5 405,28 5 632,41 5 789,12 5 869,09 6 115,72 6 372,71 6 640,50 6 4 584,71 4 777,36 4 978,11 5 116,61 5 187,30 5 405,28 5 632,41 5 869,09 5 4 052,11 4 222,39 4 399,82 4 522,23 4 584,71 4 777,36 4 978,11 5 187,30 4 3 581,39 3 731,89 3 888,71 3 996,90 4 052,11 4 222,39 4 399,82 4 584,71 3 3 165,35 3 298,37 3 436,97 3 532,59 3 581,39 3 731,89 3 888,71 4 052,11 2 2 797,64 2 915,20 3 037,71 3 122,22 3 165,35 3 298,37 3 436,97 3 581,39 1 2 472,65 2 576,55 2 684,82 2 759,52 2 797,64 Article 17 With effect from 1 July 2007, the amount of the dependent child allowance referred to in the first subparagraph of Article 14 of Annex XIII to the Staff Regulations shall be as follows: 1.7.2007-31.12.2007 319,27 1.1.2008-31.12.2008 333,19 Article 18 With effect from 1 July 2007, the amount of the education allowance referred to in the first subparagraph of Article 15 of Annex XIII to the Staff Regulations shall be as follows: 1.7.2007-31.8.2007 50,86 1.9.2007-31.8.2008 67,83 Article 19 With effect from 1 July 2007, for the purposes of application of Article 18(1) of Annex XIII to the Staff Regulations, the amount of the fixed allowance mentioned in the former Article 4a of Annex VII to the Staff Regulations in force before 1 May 2004 shall be:  EUR 122,83 per month for officials in grade C4 or C5,  EUR 188,31 per month for officials in grade C1, C2 or C3. Article 20 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2007. For the Council The President J. SILVA (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 337/2007 (OJ L 90, 30.3.2007, p. 1). (2) Council Regulation (ECSC, EEC, Euratom) No 300/76 of 9 February 1976 determining the categories of officials entitled to allowances for shiftwork, and the rates and conditions thereof (OJ L 38, 13.2.1976, p. 1). Regulation as supplemented by Regulation (Euratom, ECSC, EEC) No 1307/87 (OJ L 124, 13.5.1987, p. 6) and last amended by Regulation (EC, Euratom) No 1873/2006 (OJ L 360, 19.12.2006, p. 61). (3) Regulation (EEC, Euratom, ECSC) No 260/68 of the Council of 29 February 1968 laying down the conditions and procedure for applying the tax for the benefit of the European Communities (OJ L 56, 4.3.1968, p. 8). Regulation as last amended by Regulation (EC, Euratom) No 1750/2002 (OJ L 264, 2.10.2002, p. 15).